Case 2:18-cv-07480-JAK-MRW Document 364 Filed 09/09/21 Page 1 of 2 Page ID #:12751




     1
     2
     3
     4
     5
     6
     7
     8                      UNITED STATES DISTRICT COURT
     9                    CENTRAL DISTRICT OF CALIFORNIA
    10 MICHAEL LAVIGNE, et al.,              No. 2:18-cv-07480-JAK (MRWx)
    11             Plaintiffs,               ORDER RE JOINT STIPULATION
                                             FOR RESCHEDULING OF
    12        v.                             HEARING ON PLAINTIFFS’
                                             MOTION FOR REVIEW OF NON-
    13 HERBALIFE LTD., et al.,               DISPOSITIVE RULINGS,
                                             HERBALIFE’S MOTION FOR
    14             Defendants.               SUMMARY JUDGMENT, AND THE
                                             PARTIES’ DAUBERT MOTIONS
    15                                       (DKT. 363)
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
Case 2:18-cv-07480-JAK-MRW Document 364 Filed 09/09/21 Page 2 of 2 Page ID #:12752




     1        Based on a review of the Joint Stipulation for Rescheduling of Hearing on
     2 Plaintiffs’ Motion for Review of Non-Dispositive Rulings, Herbalife’s Motion for
     3 Summary Judgment, and the Parties’ Daubert Motions (the “Stipulation” (Dkt. 363)),
     4 sufficient good cause has been shown for the requested relief. Therefore, the
     5 Stipulation is APPROVED. The September 13, 2021 hearings on Plaintiffs’ Motion
     6 for Review of Non-Dispositive Rulings (Dkt. 309), Herbalife’s Motion for Summary
     7 Judgment (Dkt. 322), and the parties’ Daubert motions (Dkts. 323, 324, 325, 326,
     8 327, 328, 329, 330) are continued to November 1, 2021.
     9
    10 IT IS SO ORDERED.
    11
    12 Dated: September 9, 2021                   ___________________________
    13                                            John A. Kronstadt
                                                  United States District Judge
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
